IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


GEORGE MARTIN,                              : No. 152 MM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PENNSYLVANIA,               :
JUDGE DONALD TOTARO,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of November, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.